United States Court of Appeals
                                                                     Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS               May 5, 2003
                        FOR THE FIFTH CIRCUIT
                                                              Charles R. Fulbruge III
                                                                      Clerk

                               No. 02-60473
                             Summary Calendar


                               CHEN ZHENG,

                                                              Petitioner,

                                  versus

               IMMIGRATION AND NATURALIZATION SERVICE,

                                                              Respondent.

                         --------------------
                   Petition for Review of an Order
                 of the Board of Immigration Appeals
                          BIA No. A71-984-803
                          -------------------

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Chen Zheng (Zheng) has filed a petition for review of the

Board of Immigration Appeals (BIA) order denying his appeal of an

immigration judge’s denial of a motion to reopen his immigration

proceedings.    Zheng argues that his circumstances have changed

since his deportation order was issued in 1994 and that the

immigration    judge   erroneously   denied   relief    pursuant    to    the

immigration    regulations    implementing      the   Convention    Against

Torture.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       To succeed in his motion to reopen, Zheng was required to set

forth a prima facie case of his entitlement to relief.                    See

Pritchett v. I.N.S., 993 F.2d 80, 83 (5th Cir. 1993).            Zheng does

not provide citations to or discuss the many applicable regulations

with which he was required to comply to obtain relief pursuant to

the    Convention   Against   Torture,    nor   does   he    provide   record

citations that indicate that he did in fact comply with the

considerable filing requirements set forth in the regulations.

Zheng also does not dispute the specific reasons underlying the

immigration judge’s conclusion that Zheng had failed to set forth

a prima facie case of his entitlement to relief.            Therefore, Zheng

has failed to show that the immigration judge’s decision was an

abuse of discretion.    See Lara v. Trominski, 216 F.3d 487, 496 (5th

Cir. 2000).

       Zheng’s reliance in his motion to reopen on In re X-G-W, 22 I.

& N. Dec. 71 (BIA 1998) also does not warrant a reversal of the BIA

decision, although the immigration judge did not specifically

address the applicability of this decision to Zheng’s case.             In In

re X-G-W the BIA announced a policy of granting untimely motions to

reopen by certain applicants claiming eligibility for asylum based

on    coercive   population   control    policies.     Though    the   policy

announced in In re X-G-W was subsequently reversed in In re G-C-L,

23 I. & N. Dec. 359, 359 (BIA 2002), Zheng’s motion to reopen was

arguably timely pursuant to In re X-G-W.         However, even under the

policy announced in In re X-G-W, 22 I. & N. Dec. 71 at 4, the

                                    2
movant seeking reopening of a prior deportation proceeding had to

meet certain prerequisites before reopening would be granted, and

Zheng has not met those prerequisites.

     Accordingly, Zheng’s petition for review is DENIED.




                                3